GIVAN, Justice,
dissenting.
I respectfully dissent from the majority of the Court denying the writ in this case. I agree with their decision to prohibit Judge Zore from interfering with the function of the State Election Board.
We must presume that the Legislature intended for the State Election Board to function when they passed the statute cere-ating the Board. Ind.Code § 38-6-4-1, et seq. It is their duty to administer the election laws of this State, Ind.Code § 3-6-4-12, which includes passing on the qualifications of persons seeking to have their names placed upon the ballot for the general election. The courts as well as the Legislature have recognized that the State Election Board is an administrative body. State ex rel. Welch v. Marion Superior Court (1962), 243 Ind. 307, 185 N.E.2d 18. Although the State Election Board has the primary responsibility to administer the election laws of this State, such duty is necessarily reviewable by the courts of this State. This is true of all administrative board decisions. See Seagram v. Board of Commissioners of Lowrenceburg Flood Control (1943), 220 Ind. 604, 45 N.E.2d 491; Ballman v. Duffecy (1952), 230 Ind. 220, 102 N.E.2d 646.
Relief under the Uniform Declaratory Judgments Act, Ind.Code § 34-4-10-1 et seq., cannot be had where another established remedy is available. Hinkle v. Howard (1947), 225 Ind. 176, 73 N.E.2d 674.
In the case at bar, Evan Bayh is like all candidates seeking to have their name placed before the voting public. He is subject to the constitutional and statutory qualifications for whatever office sought. It is the responsibility of the State Election Board to determine that each candidate whose name is placed on the ballot is in fact qualified for such placement. If Evan Bayh or any other candidate in like cireum-stance is dissatisfied with the decision made by the State Election Board, they may seek judicial review from such decision.
As some of the other members of this Court have pointed out, under certain cir*1216cumstances, including questions pending before administrative boards, it is proper to invoke the Uniform Declaratory Judgments Act. However, I do not perceive that this is one of those situations. This situation does not require an interpretation of the Indiana Constitution nor is the State Election Board threatening to take any action which it is not authorized to take. If the State Election Board's action would be adverse to Evan Bayh's interest, he could take his appeal. Therefore during the course of such action, the Uniform Declaratory Judgments Act should not be invoked. If, on the other hand, the State Election Board rules that Evan Bayh's name may go on the ballot and he is still concerned that he may be faced with a guo warranto action challenging his qualification to assume the office of Governor, he may invoke the Uniform Declaratory Judgments Act to obtain a judicial determination of his qualifications. If the above format is strictly adhered to, we will not have the unsavory situation of the State Election Board and a court of law acting simultaneously on the same subject.
The majority by its decision today has done two things which I consider to be improper. We have placed every administrative board in the State in the position of having questions that are posed before them submitted to courts under the Uniform Declaratory Judgments Act before the boards have the opportunity to act. This in effect neuters the administrative boards and renders judicial review of their decisions totally unnecessary. In addition, the majority by its actions has created a situation under which the State Election Board will continue to act at the same time the Respondent in this case is acting on the same subject matter. Both decisions are of course ultimately reviewable by this Court, but I view it as a waste of judicial time and energy to permit this same set of facts to run in tandem through the judicial system. Although I recognize the existence of the Uniform Declaratory Judgments Act and the value of the proper use of such Act, I think the action in this case is premature and should be prohibited at this time.